Name: Decision of the European Parliament of 23 April 2009 on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section VI - European Economic and Social Committee
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/81 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section VI  European Economic and Social Committee (2009/637/EC) THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2007 (1),  having regard to the final annual accounts of the European Communities for the financial year 2007  Volume I (C6-0420/2008) (2),  having regard to the European Economic and Social Committees annual report to the discharge authority on internal audits carried out in 2007,  having regard to the Annual Report of the Court of Auditors on the implementation of the budget concerning the financial year 2007, together with the audited institutions replies (3),  having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (4),  having regard to Articles 272(10), 274, 275 and 276 of the EC Treaty,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0155/2009), 1. Grants the Secretary-General of the European Economic and Social Committee discharge in respect of the implementation of its budget for the financial year 2007; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Council, the Commission, the Court of Justice, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) OJ L 77, 16.3.2007. (2) OJ C 287, 10.11.2008, p. 1. (3) OJ C 286, 10.11.2008, p. 1. (4) OJ C 287, 10.11.2008, p. 111. (5) OJ L 248, 16.9.2002, p. 1. RESOLUTION OF THE EUROPEAN PARLIAMENT of 23 April 2009 with observations forming an integral part of its Decision on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section VI  European Economic and Social Committee THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2007 (1),  having regard to the final annual accounts of the European Communities for the financial year 2007  Volume I (C6-0420/2008) (2),  having regard to the European Economic and Social Committees annual report to the discharge authority on internal audits carried out in 2007,  having regard to the Annual Report of the Court of Auditors on the implementation of the budget concerning the financial year 2007, together with the audited institutions replies (3),  having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (4),  having regard to Articles 272(10), 274, 275 and 276 of the EC Treaty,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0155/2009), 1. Notes that in 2007 the European Economic and Social Committee (EESC) had commitment appropriations available amounting to a total of EUR 116 million (2006: EUR 112 million), with a utilisation rate of 91,64 %, below the average of the other institutions (93,82 %); 2. Welcomes the signature in December 2007 of a new Administrative Cooperation Agreement between the EESC and the Committee of the Regions (CoR) for the period 2008 to 2014; is convinced that cooperation between the two institutions will be financially advantageous to European taxpayers; regrets, however, that, according to the EESCs annual activity report, negotiations on the new Cooperation Agreement have paralysed or slowed down some initiatives scheduled in the 2007 Work Programme; 3. Welcomes the clear commitment of the two Committees to the aim of harmonising their internal control standards, based on best practices, as well as all other relevant financial procedures relating to the Joint Services; 4. Observes that the new Agreement keeps the most important areas (infrastructure, IT and telecommunications, as well as translation, including the production of documents) within the Joint Services remit, while a limited number of services are decoupled, such as internal services, the sociomedical service, the library and prepress; 5. Insists however that this decoupling should be budget neutral and, therefore, urges the two Committees to carry out a joint analysis as part of the mid-term review of whether this shift of resources is beneficial to both; calls on the two Committees to keep Parliament informed of the evaluation in early 2009 of the mini-cooperation agreements in the areas affected by decoupling; 6. Points to the remark made by the Court of Auditors in paragraph 11.10 of its abovementioned annual report that, by continuing to apply a multiplication factor greater than 1 in the two years following promotion, rather than converting the balance over 1 into seniority in step, the EESC thereby grants its staff a financial advantage not granted by the other institutions; 7. Emphasises that the provisions of the Staff Regulations concerning the multiplication factor should be interpreted and implemented by all the institutions in the same way in order to ensure the equal treatment of their staff; awaits the Civil Service Tribunals ruling on an appeal brought by a Commission official, and expects the EESC to align its practice (if necessary retroactively) to this ruling; 8. Notes with satisfaction that two new financial systems (ABAC WF and SAP) became operational in 2007 and have generally operated effectively; further welcomes the fact that the EESC has launched its EMAS (eco-management and audit scheme) certification; 9. Welcomes the initiative by the EESC to develop a set of key activity and performance indicators (KAPIs) within its secretariat, which thus serve as a management tool for the competent services as well as improving transparency; encourages the EESC to further develop new indicators and use existing ones to show trends in the medium or longer term (five to 10 years) as well; 10. Notes with satisfaction the considerable reduction in the value of negotiated contracts as a proportion of the value of contracts awarded from 7,5 % in 2006 to 2,5 % in 2007, although the number of negotiated contracts has doubled; encourages the EESC to continue its efforts to further reduce this proportion; 11. Welcomes in this context the creation within the Joint Services of a Contracts Unit providing assistance to all operational departments in the Joint Services in the area of public procurement; notes that under the new Agreement, the verification service of the Joint Services has been transferred to each Committees own services; 12. Notes that a building contractor with which the EESC and the CoR had contractual relationships was arrested in March 2007 under suspicion of fraud; notes with satisfaction that an exhaustive audit was carried out of all contracts that the Committees had engaged in with this contractor since 2000, and that the subsequent audit report was transmitted to OLAF; 13. Considers it crucial that controls carried out, for example, by authorising officers, verifiers and auditors, are sufficiently rigorous; underlines in this context the importance of an adequate number of random checks in all sectors, in addition to those few strategic sectors that present a higher risk; 14. Welcomes the establishment of an audit committee made up of three EESC Members, assisted by an external auditor, whose tasks include, among others, the verification of the independence of the internal auditor and the assessment of actions taken in response to the recommendations contained in the internal audit reports; 15. Notes that the Belgian tribunal of first instance found a former EESC Member guilty of fraudulent claims for travel expenses (double reimbursement); welcomes in this context the fact that the EESC brought an appeal against the decision not to recognise it as a civil party; 16. Notes that a general review of the rules for reimbursement of travel and meeting expenses of EESC Members was adopted on 25 September 2007, which aimed at improving and simplifying the procedures involved, while at the same time ensuring transparency and equal treatment for all Members and taking into account technological developments (such as e-tickets, online hotel reservations and video-conferencing); considers it necessary to look into this matter in the following discharge exercise (financial year 2008); 17. Further notes, concerning the new Members financial statute, that the EESCs Bureau, at its meeting of 12 November 2008, decided to establish an ad-hoc group, including the quaestors, which would be responsible for drafting proposals on revising the Members financial statute; 18. Notes that Members of the EESC do not declare their financial interests or disclose relevant information on such things as declarable professional activities and remunerated posts or activities; suggests that the EESC introduce this obligation for all its Members; further proposes the appointment of an independent monitoring officer whose task would be to report annually and publicly on received declarations in order to ensure credible monitoring and control; 19. Praises the EESC for the quality of its annual activity report; requests, however, the inclusion in its following activity report of a chapter giving a detailed account of the follow-up during the year to Parliaments earlier discharge decisions, including possible explanations for not having followed the recommendations; 20. Notes that, despite amendments to the Financial Regulation, its rules on procurement are still excessively cumbersome for smaller institutions, such as the EESC, especially in relation to tenders for contracts for relatively small amounts; invites the Commission  when carrying out its preliminary work prior to drawing up any future proposals for amendment to the Financial Regulation  to consult extensively with the Secretary-General of the EESC and its administration in order to ensure that their concerns are fully taken into account in the final draft. (1) OJ L 77, 16.3.2007. (2) OJ C 287, 10.11.2008, p. 1. (3) OJ C 286, 10.11.2008, p. 1. (4) OJ C 287, 10.11.2008, p. 111. (5) OJ L 248, 16.9.2002, p. 1.